Title: Thomas Jefferson to William Wirt, 10 November 1818
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
            Monticello
Nov. 10. 18.
          
          In my letter of congratulation on your entrance into office, I introduced a question of business which I knew must go to you in the end, for the sanction of your opinion and I thought it better therefore to ask it in the beginning, as it is easier to prevent error than to cure it. the question was in what court I must prove the will of Genl Kozciuzko to authorise the withdrawing his funds in the hands of the US? that they may be administered according to the provisions of his will. his residence was in Switzerland, the trust established is to be executed in this state exclusively, his will is deposited here, his exr resides here, & his bona notabilia are in the hands of the US. who are omnipresent in these states by the functionaries & funds applicable to the debt. I wish to prove it in our district court, if that will do, because I could attend & give proof personally. if it will do in our court of Chancery at Staunton, I might perhaps be able to go that far, but no where more distant. I do not mean to accept the executorship, because the trust will take a longer course of time than I have left of life; but I have engaged Genl Cocke to do it, and should only prove the will and get the administration committed to him. but I must beseech you, my dear Sir, who are equally familiar with the laws of our state as with those of the US. to advise me what probat will be required to justify the treasury in paying the funds to the admr with the will annexed, that I may take no false step, & get this sacred & delicate trust disposed of according to the intentions of my deceased friend. Accept the assurances of my constant & affectionate esteem & respect
          Th: Jefferson
        